       Case 1:18-po-00424-SAB Document 13 Filed 06/11/20 Page 1 of 2


 1
 2
 3
 4
 5
 6                            IN THE UNITED STATES DISTRICT COURT
 7                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                    Case No. 1:18-po-00424-SAB
10                  Plaintiff,                    ORDER GRANTING JOINT MOTION FOR
                                                  WITHDRAWAL OF GUILTY PLEA AND
11           vs.                                  DISMISSAL PROBATION REVIEW HEARING
12   JOSE VALENCIA,                               (ECF No. 12)
13                  Defendant.
14
15          On June 27, 2019, the parties entered into plea agreement pursuant to Rule 11(c)(1)(B) of
16   the Federal Rules of Criminal Procedure. (ECF No. 11.) Pursuant to the diversionary plea
17   agreement, Defendant Jose Valencia was to perform the following:
18              1) attend a Narcotics Anonymous meeting once per week;
19              2) attend a session provided by All Dads Matter twice a month;
20              3) complete 100 hours of community service; and
21              4) continue to obey all laws.
22          In exchange for the defendant’s performance of all conditions, the United States agreed to
23   move the Court to allow the defendant to withdraw his guilty plea as and to dismiss the citation
24   with prejudice. On this same date, Defendant pled guilty to the sole count charged in Citation
25   6599941, Possession of a Controlled Substance on a National Wildlife Refuge, in violation of 50
26   C.F.R. § 27.82(b)(2).
27          On June 10, 2020, a joint motion for withdrawal of guilty plea and dismissal of probation
28   review hearing was filed. The parties contend that Defendant has abided by all the conditions set
       Case 1:18-po-00424-SAB Document 13 Filed 06/11/20 Page 2 of 2



 1   forth in the plea agreement and move to withdraw Defendant’s guilty plea.
 2            The Court having read the joint motion, having reviewed and considered the conditions
 3   upon which the defendant entered his guilty plea and finding that Defendant has complied with
 4   the terms of the plea agreement, finds that fair and just reasons exist to vacate Defendant’s guilty
 5   plea entered on June 27, 2019, and dismiss the case against him.
 6            Accordingly, IT IS HEREBY ORDERED that:
 7            1.      The joint motion for withdrawal of guilty plea and dismissal of probation review
 8                    hearing (ECF No. 12) is GRANTED;
 9            2.      The sentencing hearing set for June 18, 2020 is VACATED; and
10            3.      Defendant’s plea of guilty is VACATED and the charges in this case, as reflected
11                    in the information filed December 18, 2018 (ECF No. 1), are DISMISSED WITH
12                    PREJUDICE.
13
14   IT IS SO ORDERED.

15   Dated:        June 11, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
